Title: From Alexander Hamilton to Sharp Delany, 24 September 1792
From: Hamilton, Alexander
To: Delany, Sharp



Sir
Treasury Department Sept 24th 1792

In answer to your letter of this day, I incline to the opinion, that the laws respecting drawbacks ought to be so construed as to admit the entry of goods, wares and merchandise for exportation, if made within twelve calendar months, from the time such goods, wares or merchandise were entered at the custom-house and the duties paid or secured—as equivalent to the actual exportation.
In adopting this rule generally, it ought however to be understood, that the vessel in which the articles are to be exported shall be actually in port at the time, preparing for her voyage.
I am Sir   Your obedt Servt
Alexander Hamilton
Sharp Delany Esqr
Collector Philada
